PATTERSON, Chief Justice,
for the Court:
This is an appeal from a judgment of the Circuit Court of the First Judicial District of Hinds County which affirmed an order of the Workmen’s Compensation Commission. The commission found the appellant’s compensation claim to be limited to the average weekly wages earned by him in the job in which he was working at the time of his injury.
The issue before the court is whether the commission correctly determined the wage compensation which was awarded the appellant for a permanent and total disability.
It is the opinion of this Court that the issue presented is controlled by Sullivan v. City of Okolona, 370 So.2d 921 (Miss.1979). We think that stated in Sullivan need be repeated here for emphasis,
Although the result in this case is harsh, we are of the opinion that the statute provides no solution that would be just and fair to all parties and that the problem can only be corrected by legislation so that the employee, employer and carrier will know their rights and liabilities thereunder.
370 So.2d at 924.
AFFIRMED.
WALKER and BROOM, P.JJ., and ROY NOBLE LEE, BOWLING, HAWKINS, DAN M. LEE, PRATHER and ROBERTSON, JJ., concur.